ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.132 Page 1 of 24

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

JOSHUA K. STEAD
Plaintiff,

Vv

ZACHARY DROGOWSKI, JEFFREY
ROGERS, JOE WIATER, MICHIGAN
DEPARTMENT OF STATE POLICE,
CHIPPEWA COUNTY SHERIFF'S
DEPARTMENT, COUNTY OF CHIPPEWA,

Defendants.

File No. 2:19-cv-00231

HON. PAUL L. MALONEY

 

Craig W. Elhart (P26369)
Elhart & Horvath, P.C.
Attorneys for Plaintiff
329 S. Union Street
Traverse City, MI 49684
(231) 946-2420
craig@ehlawtc.com

Gregory R. Grant (P68808)
Cummings, McClorey, Davis

& Acho, P.L.C.

Attorneys for Defendants
Wiater and Chippewa County
310 W. Front Street, Ste. 221
Traverse City, MI 49684

(231) 922-1888
ggrant@cmda-law.com

Mark E. Donnelly (P39281)
Adam R. De Bear (P80242)

MI Dep't of Attorney General
Assistant Attorneys General
Attorneys for Defendants
Drogowski, Rogers, and
Michigan State Police

State Operations Division
P.O. Box 30754

Lansing, MI 48909

(517) 335-7573
donnellym@michigan. gov
debeara@michigan. gov

/

 

BRIEF IN SUPPORT OF PLAINTIFF'S RESPONSE TO DEFENDANTS WIATER
AND CHIPPEWA COUNTY'S MOTION TO DISMISS
PURSUANT TO FED. R. CIV. P. 12 (b) (6)
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.133

TABLE OF CONTENTS

STATEMENT OF QUESTIONS PRESENTED

 

INDEX OF AUTHORITY.

 

STATEMENT OF FACTS

 

STANDARD OF REVIEW....ss0

 

ARGUMENT I

Deputy Wiater agreeing to let Plaintiff
drive his vehicle violated Plaintiff's
Fourteenth Amendment due process rights
under the state-created-danger doctrine...

ARGUMENT IT

Chippewa County should be held vicariously
liable as Deputy Wiater's affirmative acts
violated Plaintiff's Fourteenth Amendement
due process rights..

 

 

CONCLUSION AND RELIEF REQUESTED

Page 2 of 24

ii

iii

10

10
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.134 Page 3 of 24

STATEMENT OF QUESTIONS PRESENTED

1. Did Deputy Wiater violate Plaintiff's Fourteenth
Amendment due process rights under the state-
created-danger doctrine when he agreed to let
Plaintiff drive his vehicle to a nearby church?

Plaintiff answers: "Yes."
Defendants answer: "No."

2. Should Chippewa County be held liable when Deputy
Wiater's affirmative acts violated Plaintiff's
Fourteenth Amendment due process rights?

Plaintif£ answers: "Yes."

Defendants answer: "No."
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (23 1).946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.135 Page 4 of 24

INDEX OF AUTHORITY

Ashcroft v Iqbal, 556 US 662, 678; 129 S Ct 1937; 173 L Ed 2d
868, 884 (2009)

Baynes v. Cleland, 799 F.3d 600, 610 (6th Cir. 2015).

Bell Atl. Corp. v Twombly, 550 U.S. 544, 127 S. Ct. 1955, 167 L.
Ed. 2d 929.

DeShaney v. Winnebago Cnty Dep't of social Serv., 489 U.S. 189,
200 (1989).

Ewolski v. City of Brunswick, 287 F.3d 492, 509 (6th Cir. 2002)
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L.
Ed. 2d 209 (1986).

iii
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.136 Page 5 of 24

STATEMENT OF FACTS

Plaintiff's Complaint states on November 21, 2016,
Plaintiff reportedly stole gasoline and two pint-sized bottles
of liquor from Strongs General Store located in Eckerman,
Michigan. At approximately 6:30 pm, Trooper Drogowski responded
to a domestic disturbance call involving Plaintiff and his
parents. He was informed that Plaintiff had entered his truck
and used it to smash his parents' vehicles and a woodshed.
Plaintiff then exited his truck, grabbed a sledgehammer, and
used it to smash the front window of his parents' cabin.
Plaintiff then picked up a broken shard of glass and made an
apparent suicidal gesture by making a slashing motion towards
his neck. When Trooper Drogowski and Deputy Wiater arrived, they
were informed by Plaintiff's father that his son was "fucking
crazy" and he "wanted charges pressed [against] him and to
arrest him and wanted him out of here." Plaintiff's father
informed Drogowski that his son was a meth addict, a crack
addict, and was detoxing from methamphetamine.

Plaintiff then returned to his parents' residence, but
remained in his vehicle in the driveway. Plaintiff's father
stated that his son is fucking crazy, he is very strong, and
that officers better get a lot of back up.

While parked in the driveway, Plaintiff had a hostile

exchange with Drogowski before Plaintiff pulled away in his
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.137 Page 6 of 24

truck. During their conversation, Plaintiff stated that "the
only solution to the problem at hand would result in gunfire."
Additionally, when Plaintiff was asked what the officers could
do to help, Plaintiff told officer Wiater that he can shoot him
now. Officers also noted that Plaintiff's vehicle only had one
functioning headlight and both taillights were smashed, emitting
only white light from the rear. Plaintiff refused to exit his
vehicle while talking, but informed officers before he left that
he was going to drive to a church parking lot located near his
parents' cabin. According to officer Drogowski's report, both he
and officer Wiater ". . .agreed to speak with the suspect
further at the [church parking lot.]"

The officers followed Plaintiff to the nearby parking
lot where Deputy Wiater spoke with Plaintiff for approximately
five minutes. During this conversation, both officers determined
that Plaintiff was not able to safely operate his vehicle at
this time due to his emotional state and the possibility of
intoxicants and/or medication in his system.

An extensive high-speed pursuit ensued where Plaintiff
collided with police vehicles several times before exiting his
truck with a chainsaw. After Plaintiff exited his truck, he can
be seen and heard via dashcam footage starting a chainsaw and
walking towards officer Wiater and Drogowski. Consequently,

officer Drogowski fired his service weapon seven times at
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.138 Page 7 of 24

Plaintiff, and Plaintiff was struck approximately three times
and rendered incapacitated. Officer Wiater also fired his taser
at Plaintiff.
STANDARD OF REVIEW

Under Federal Rule of Civil Procedure 8(a) (2), a
pleading must contain a "short and plain statement of the claim
showing that the pleader is entitled to relief." As the Court
held in Bell Atl. Corp. v Twombly, 550 U.S. 544, 127 S. Ct.
1955, 167 L. Ed. 2d 929, the pleading standard Rule 8 announces
does not require "detailed factual allegations," but it demands
more than an unadorned, the-defendant-unlawfully-harmed~-me
accusation. Id., at 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929
(citing Papasan v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932,
92 L. Ed. 2d 209 (1986)).

To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to "state a
claim to relief that is plausible on its face." A claim has
facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged. Ashcroft v
Iqbal, 556 US 662, 678; 129 S Ct 1937; 173 L Ed 2d 868, 884
(2009)

Two working principles underlie the court's decision

in Twombly. First, the tenet that a court must accept as true
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.139 Page 8 of 24

all of the allegations contained in a complaint is inapplicable
to legal conclusions. Threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not
suffice. Id., at 555, 127 S. Ct. 1955, 167 L. Ed. 2d

929 (Although for the purposes of a motion to dismiss we must
take all of the factual allegations in the complaint as true,

we “are not bound to accept as true a legal conclusion couched
as a factual allegation" (internal quotation marks omitted) .
Rule 8 marks a notable and generous departure from the
hypertechnical, code-pleading regime of a prior era, but it does
not unlock the doors of discovery for a plaintiff armed with
nothing more than conclusions. Second, only a complaint that
states a plausible claim for relief survives a motion to
dismiss. Id., at 556, 127 S. Ct. 1955, 167 L. Ed. 2d 929.
Determining whether a complaint states a plausible claim for
relief will, as the Court of Appeals observed, be a context-
specific task that requires the reviewing court to draw on its
judicial experience and common sense. 490 F.3d at 157-158.

Ashcroft v Iqbal, 556 US 662, 678-79; 129 S Ct 1937; 173 L Ed 2d

868, 884 (2009).
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.140 Page 9 of 24

ARGUMENT I

Deputy Wiater is not entitled to qualified immunity as

his affirmative acts constituted a state-created-

danger in violation of Plaintiff's Fourteenth

Amendment rights.

Defendants! motion argues that Deputy Wiater is
entitled to qualified immunity. Plaintiff disagrees.

Under the doctrine of qualified immunity, "government
officials performing discretionary functions generally are
shielded from liability for civil damages insofar as their
conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have
known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

In deciding whether a government official is entitled
to qualified immunity, courts must ask two questions. First,
"viewing the facts in the light most favorable to the
plaintiff," the court must determine whether "the plaintiff has
shown that a constitutional violation has occurred." Baynes v.
Cleland, 799 F.3d 600, 610 (6th Cir. 2015). Second, the court
must decide whether the alleged constitutional right was clearly
established at the time of the violation.

The Fourteenth Amendment's due process clause, which
is the Constitutional Provision that underlies a "state-created

danger claim," provides that no State shall "deprive any person

of life, liberty, or property, without due process of law." U.S.
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.141 Page 10 of 24

Const. attend. XIV. The Sixth Circuit, citing DeShaney v.
Winnebago Cnty Dep't of social Serv., 489 U.S. 189, 200 (1989),
acknowledged that "even in noncustodial settings, .. . state
officials may violate the Due Process Clause when their
affirmative actions directly increase the vulnerability of
citizens to danger or otherwise place citizens in harm's way."
Ewolski v. City of Brunswick, 287 F.3d 492, 509 (6th Cir. 2002)
To succeed on a state-created danger claim against a
state official, a plaintiff must demonstrate the following:
(1) an affirmative act by the governmental actor
either created or increased the risk that the
plaintiff would be exposed to the injurious conduct of
the private person;
(2) the governmental actor's act especially
endangered the plaintiff or a small class of which the

plaintiff was a member; and

(3) the governmental actor had the requisite degree of
culpability.

Defendants' motion argues that Deputy Wiater is
entitled to qualified immunity. Plaintiff disagrees, and
maintains that the following demonstrates that Deputy Wiater
acted affirmatively by negotiating with Plaintiff, and agreeing
to let Plaintiff drive his own vehicle, despite knowledge that
he was possibly intoxicated and concerns with Plaintiff's
ability to drive.

Defendants argue that Plaintiff's Complaint fails to

demonstrate a deprivation of Plaintiff's constitutional rights,
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (23 1) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.142 Page 11 of 24

and that there is no binding precedent that would place Deputy
Wiater on notice that his conduct was unlawful. However,
Plaintiff maintains that his Fourteenth Amendment rights were
violated by Deputy Wiater's actions.

Plaintiff's Fourteenth Amendment due process rights
were violated under the state-created-danger doctrine. By
negotiating and affirming that Plaintiff may drive away from his
parents' home to another meeting spot, Deputy Wiater increased
the risk that Plaintiff would be exposed to injurious conduct in
violation of his due process rights. Deputy Wiater owed
Plaintiff a special duty and should have removed him from his
vehicle, rather than affirmatively allowing him to drive to the
nearby church, because he had reason to believe Plaintiff had a
diminished mental state and was intoxicated.

Based on the following observations from Deputy
Wiater's Incident Report, attached hereto as Exhibit A, Deputy
Wiater was aware that allowing Plaintiff to continue to drive
would increase his risk of injury. Page one of his report
indicates that before arriving to Plaintiff's parents' home, he
was advised to turn off his overhead lights and sirens because
Plaintiff had already smashed vehicles and "he might aim for my
patrol vehicle when he seen the overhead lights activated." Page
two indicates that Plaintiff's father stated with a loud

emotional voice that his son is fucking crazy, and "look at the
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.143 Page 12 of 24

fucking damage he did." Plaintiff's father also stated that his
son is fucking crazy, he wanted charges pressed on him, and to
arrest him. Page three of his incident report also indicates
that Plaintiff's mother also told Wiater that they were very
frightened of their son, and that he is tall, strong and out of
control, and he can't stay with them any longer. When Deputy
Wiater spoke with Plaintiff on the phone, Plaintiff stated that
things were going off in his mind and that he would come back to
the residence but would not get out of the vehicle.

When Plaintiff returned, Deputy Wiater asked Plaintiff
if he was coming out of the vehicle to talk and Plaintiff stated
that he was fucking not. Deputy Wiater asked Plaintiff what he
could do to help him, and Plaintiff stated that "I could shoot
him now." Page five of his report states that Plaintiff started
to get worked up again and stated that he was going up to the
corner to the church and we could talk there. Plaintiff stated
that "no one was going to put stop sticks behind his vehicle."
Deputy Wiater asked Plaintiff not to go and Plaintiff put his
pickup in reverse and sped away from the residence. Deputy
Wiater continued to negotiate at the church with Plaintiff until
he eventually left the parking lot.

Defendants had multiple opportunities to seize,
arrest, and eliminate the ongoing threat Plaintiff posed before

the pursuit ever occurred. Defendants were aware that Plaintiff
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.144 Page 13 of 24

had already used his truck to smash his parents' vehicles, but
chose not to block Plaintiff's vehicle in at his parents' home,
nor attempt to arrest Plaintiff at his parents' home. After
agreeing to meet with Plaintiff a second time at the church
parking lot, Defendants had another opportunity to block his
vehicle or attempt to immobilize it somehow. However, there was
never any effort by Defendants to arrest Plaintiff, nor
immobilize him after he had already stolen, and presumably
consumed, two pint-sized bottles of alcohol.

It is unknown at this time if Deputy Wiater had
additional training on how to deal with citizens experiencing a
mental health crisis, but evidence suggests that he was lacking
in confidence with respect to his ability to de-escalate the
situation. For example, when Plaintiff left his parents' cabin
in his vehicle, Deputy Wiater can be heard via Trooper
Drogowski's dashcam video at 7:00:00 pm saying "I figured we
wait for Rogers to get here. He's probably a little more
experienced."

It igs likely the police pursuit served to fuel
Plaintiff's aggravation and consequently created a danger for
Plaintiff, the police, and public beyond the inherent
dangerousness of police pursuits. Additionally, the affirmative
act of agreeing to let Plaintiff leave his parents' driveway

likely caused the police pursuit and ultimate shooting of
29 South Union, Traverse City, MI 49684 - Telephone (231) 946-2420 - Facsimile (231) 946-0156

x
-2

ELHART & HORVATH, P.C. - Attorneys at Law

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.145 Page 14 of 24

Plaintiff. The officers were not simply returning Plaintiff back
to the same dangers that existed, but rather increased
Plaintiff's risk that he would be exposed to dangerous conduct
by agreeing to let him continue to drive his vehicle ina
paranoid and intoxicated state.

ARGUMENT ITI

Chippewa County is not entitled to dismissal as Deputy

Wiater's affirmative acts violated Plaintiff's

Fourteenth Amendment due process rights.

Defendant Chippewa County maintains that they cannot
be held liable absent an underlying constitutional violation by
its officers. Defendant argues that because there was no
constitutional violation by Deputy Wiater, there can be no valid
cause of action against Chippewa County. Plaintiff disagrees,
and for the reasons stated above, maintains that Deputy Wiater
violated Plaintiff's Fourteenth Amendment due process rights.

CONCLUSION AND RELIEF REQUESTED

For the above-stated reasons, Plaintiff Joshua K.

Stead respectfully requests that this Court deny Defendants'

Motion to Dismiss under Federal Rule of Civil Procedure 12 (b) (6)

10
ELHART & HORVATH, P.C. - Attorneys at Law - 329 South Union, Traverse City, MI 49684 - Telephone (231).946-2420 - Facsimile (231) 946-0156

 

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.146 Page 15 of 24

and draw the reasonable inference that Defendants Wiater and

Chippewa County are liable for the misconduct alleged.

Respectfully submitted,

Dated: February 20, 2020 ELHART & HORVATH, P.C.

/s/ Craig W. Elhart

Craig W. Elhart (P26369)
Attorneys for Plaintiff
329 South Union Street
Traverse City, MI 49684
Telephone: (231) 946-2420

CERTIFICATE OF SERVICE

I certify that on February 20, 2020, I electronically
filed the foregoing papers with the Clerk of the Court using the
ECF system, which will provide electronic copies to counsel of
record, and certify that I have mailed by United States Postal
Service the paper to the following non-EFC participants: N/A

/s/ Craig W. Elhart
Craig W. Elhart (P26369)

11
Case. 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.147 Page 16 of 24

 

Page 1 of 9 CHIPPEWA COUNTY SHERIFF Report XX-XXXXXXX
Incident Report Date 12/06/16
325 Court Street Time 12:33 AM

Phone: (906) 635-6355 Sault Ste Marie MI 49783

Narrative:

REPORTS: ATTEMPTED MURDER

INFORMATION: U/deputy was dispatched to some kind of domestic dispute at
29610 w. Hungry Hollow in Strong’s near the church off M-28. Central advised
that the father Ken STEAD stated that his son Josh had just smashed into the
vehicles at the residence and had also broke windows at the residence.

Ceritral advised that a fire“ arm-was’ at: “the= ‘residence and. central advised
U/deputy that they were trying 20 - get: ‘them’ ‘to secure the fire arm.

DATE AND ‘TIME: THe above’ ‘incident did: occur on, November gist 2016 at approx.
1830 hrs.

'

VENUE: The above incident did occur at the STEAD residence located at 29610
w. Hungry Hollow-in Strong"”s, ‘the venue then continued onto M-28 for approx.
5 miles west toward Hulbert, in the County of Chippewa, in the State of
Michigan.

DEPUTY LOCATION: U/deputy was in the Kinross: area: on patrol: when the call *
came in. U/deputy advised my location | of: the: BED and: I-75-~ and ‘stated: that ‘I

was tn-route. oi ne

LIGHTS: AND: SIRENS: U/deputy was in-route with. lights and sirens activated.
U/deputy travel was I-75 north to M+ -28 theh west onto M-28 to Hungry Hollow

residence.

CENTRAL: ‘UPDATE: U/deputy + was advised that central was able to get them to
secure the firearm and that Josh had left -the residence in a white Dodge
pickup truck with only one head Aight working. Unknown. location of travel.

CENTRAL ‘UPDATE : U/deputy was advised that Josh had just left the gas station
in Strong’s and’ was headed east toward the Sault. Central advised that he

had purchased approx. $53. 00 in gas.

DEPUTY: UPDATE: U/deputy did contact central dispatch and advised that f ‘was
not ruhning code being Josh had left the scene. U/deputy advised that I had,
turned off my overhead lights and siren. U/deputy thought since Josh had ;
smashed’ vehicles at his residence he might ¢ aim for my patrol vehicle when he
seen: the overhead ‘lights: activated. a ss
PLAINTIFF'S

EXHIBIT

    
 
  

 

,
hoy toaoatid do.

 

 PENGAD 600-531-609}
Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.148 Page 17 of 24

t

 

Page 2 of 9 CHIPPEWA COUNTY SHERIFF Report XX-XXXXXXX
Incident Report Date 12/06/16
325 Court Street Time . 12:33 AM

Phone: (906) 635-6355 Sault Ste Marie MI 49783

Narrative:

CONTACT WITH STATE POLICE UNITS: U/deputy advised the State police unit
headed to the scene also about his lights. 8233 Trooper Rogers asked
U/deputy where his location was and I advised that I had passed Ranger road
and still no sign of the white Dodge. 8233 stated that Josh could have gone
north on Salt point road and that he was headed to lakeshore drive to look
for the vehicle. ,

U/deputy also advised that Josh could have went to the south onto Sullivan
creek rd. a . i.
HUNGRY HOLLOW: U/deputy advised that we were just turning onto Hungry Hollow
and ‘did not see the white in color Dodge pickup.

ON SCENE:-U/Deputy did observe that a male subject was on the other side of
some trees as I pulled in I asked if he was the caller and he stated that he

was. .

DEPUTY OBSERVATIONS: U/deputy immediately observed that the vehicles in the
drive ‘way were pushed togetheér“arid ‘a large’ amount: of damage ‘had occurred to
the rear of the first véhicle*I ‘saw. 'U/deputy ‘also observed that a small
roof over a cut and stacked wood pile“was' pushed over and deep tire tracks
were imprinted in the gravel and mud.

CONTACT WITH CALLER: U/deputy observed that the male caller and father of —
Josh was very upset and scared. U/deputy identified myself and asked him his

name and’ he stated that it was ‘Ken.

KEN STEAD VERBAL ‘STATEMENT: ‘Ken’ stated witha loud emotional voice ‘that “his
son is‘ fucking crazy. Ken stated look at’ the: fucking damage he did.’ ‘Ken’:
stated that he had smashed into the wood pile and both of his vehicles in
the driveway. Ken also stated that Josh also had smashed windows in the
house. Ken stated that his son is fucking crazy and he wanted charges
pressed on him and to arrest him and wanted him out of here. .

DEPUTY OBSERVATIONS OF KEN AND OF THE SCENE: U/deputy looked around the
residence and saw the broken windows:and the damage to the both vehicles in
the drive way. U/Deputy observed that each vehicle was struck multiple times
and with force. U/deputy observed the tire impressions had spun out gravel
and dirt ‘in multiple directions'’as' Josh struck the vehicles from multiple
directions. ,

 
Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.149 Page 18 of 24

 

Page 3 of 9 CHIPPEWA COUNTY SHERIFF . Report XX-XXXXXXX
Incident Report Date 12/06/16
325 Court Street Time 12:33 AM

Phone: (906) 635-6355 Sault Ste Marie MI 49783

Narrative:

Ken stated that he did bring out his rifle and discharged it into the woods
to scare Josh away. Ken stated that he never pointed the rifle at Josh. KEN
continued to look out through the trees toward the roadway as if Josh might
come back in a intense and scared demeanor.

U/deputy walked up onto the porch to get information from Ken as he kept
looking out toward the road as to see if Josh was coming back. Ken stated
that his son is a meth addict, crack _ addict and whatever drugs he could get.
Ken ‘stated that he was just~in “the” ‘hospital on- Thursday and” gota’ couple*
injections of Fentanyl as he’ gestiired: putting a needle in-his arm ‘to° explain
to me. an cos

Ken continued to stand close to the front door and with the front door just
opened‘ about a couple inches as he looked beyond me into the woods as if he
was sure Josh was hiding somewhere in the area.

CONTACT WITH TAMMY STEAD: WHile'orn-:the porch 'with Ken his wife Tammy came
out with a very loud: and’ nervous''or Scared ‘tone stating that he needs to be-
gone and ‘that they were ‘very friighténéd of /their son. ‘Tammy stated that she
doés not know what he will do*néxt ‘and’ what they ‘could do. Tammy stated that
he is tall, strong and out of control and he can’t stay with them any

tonger.

CELL PHONE CALL: While on the front porch with Ken and Tammy Ken answered
his cell: phone and started yelling at Josh ‘and telling him that the police
was: here and that he fucked up ‘big: time ‘and why did he’ smash up: the ‘vehicles

and' what the hell was wrong with him.

U/DEPUTY ‘ASKED FOR’ THE PHONE: ‘u/Deputy told ‘Ken: that he was not making it~
any’ better: ‘to scream and curse’ at Josh when he is already in a rage-

U/deputy asked Ken to ask Josh if he would speak to me. Ken handed me the
phone and I identified myself'and ‘Josh asked me if I was at the residence. I
explained to Josh that I was. f° also stated. to Josh that another officer was

with me.

I asked Josh if I could help: him and-he stated that I could not and ‘that
things‘were going off in his mind and that he would come back to the
residence but would not get out of the vehicle.

 
~

Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.150 Page 19 of 24

 

Page 4 of 9 CHIPPEWA COUNTY SHERIFF Report XX-XXXXXXX
Incident Report Date 12/06/16
325 Court Street Time 12:33 AM

Phone: (906) 635-6355 Sault Ste Marie MI 49783

Narrative:

U/deputy explained to Josh that I was not here to arrest him and that all ft
wanted was for every to stay safe and that we could help if he let us. I
explained to josh that I wanted him to come in slowly and not to hit our
patrol vehicles.

RE-CONTACT WITH KEN AND TAMMY: U/deputy handed Ken back the cell phone and
explained that josh was coming back to the residence.

I explained to Ken and Tammy that I was not going to go after Josh to arrest
him if’he'would let us help“Him: fF stated~to ‘Ken that if he wanted to press
charges against his son that I' would take pictures and statements of the
incident and I would seek a warrant ata later time if his ‘son Josh would go
to the‘hospital to talk with’ soméone and Ken stated that was fine.

CONTACT WITH 8233: U/deputy advised 8232 to contact 8233 and to have him
start this way that Josh was héaded back to the residence.
fT a, 2. tee Dea ben. bead Me pend cs bee 4 oe ge

Sr ee

JOSH' ‘VEHICLE: -While.on the ‘poréh"still: with ‘Ken’ and Tammy Ken--heard ‘the
vehicle'and said it’s him. Ken‘ stated’ that he was going inside‘ with his-wife
locking the fucking door.

‘Ken ‘in aloud" voice through ‘the ‘front ‘door of his residence stated that ‘he

is. fucking crazy ‘and‘he is -very"strong and that*we better get a lot of back
up.

‘ + tt * ’ ‘
se be foe ote . so ! ae toe

JOSH AT RESIDENCE:' U/deputy walked down’ the front steps and was’ able to see

that the vehicle pulling’ into the drive way was white in color Dodge pickup
vehicle’ with one ‘head light. ‘As the vehicle parked behind my patrol unit I
observed that ‘the white in color dodge had front end damage and that the
vehicle was occupied by Josh as the driver.

CONTACT WITH JOSH::' U/deputy’ was ‘standing on the drive way between the
residence and the two damaged vehicles. U/deputy asked Josh if he was coming
out: of: the vehicle to talk with us and Josh stated that he was fucking not.
Josh stated that he was talking through his window while sill seated behind
the wheel and the vehicle running. Josh lowered his window approx. 4 to 95

inches.

I asked Josh if I could come a little closer to his vehicle and he stated
that about four more steps. U/deputy walked closer to Josh vehicle them four
steps and asked if he could hear me and Josh stated what in the fuck did I
want. I explained to Josh that I wasn’t here to arrest him and that was the

 
Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.151 Page 20 of 24

 

Page 5 of 9 CHIPPEWA COUNTY SHERIFF | Report XX-XXXXXXX
Incident Report Date 12/06/16
325 Court Street ; Time 12:33 AM

Phone: (906) 635-6355 Sault Ste Marie MI 49783

Narrative:

truth. I explained that I was here to help if I could and Josh asked if I
was a police officer and I stated that I was. Josh then asked me with whom
and I told him with the Sheriff’s department. Josh asked me if I was a State
Trooper and I said no I’m with the Sheriff’s and Josh said the fucking State
police arrested him and put him in prison.

U/Deputy not trying to upset Josh asked him what we could do to help him.
Josh stated that I could shoot him now. U/deputy told Josh that was not
happening. I asked Josh if he would go with me to the hospital to talk with
someone and ’Josh said that-d6én’t do: anything~and that he was not going with
us. rehe .. .

U/deputy’ asked Josh if we could call atid ambiilance for him and that we would
follow. .them.to Newberry hospital and Josh stated he was.not going with us or
antambulance.

U/deputy asked Josh -if-he Would“gé with"his:parerits to the hospital ‘and he
said ‘he would.~I asked Josh''té ‘give me a few'minutes and I would go’and ask
his parents to assistvuse 9° 7 S50 Ue * co
we . . . ne

RE-CONTACT WITH PARENTS: U/deputy walked up the front steps anc knocked on
the front door. U/deputy. was able to make-coritact with ‘Ken and Tammy and
advised them of the situation’ and that Josh would go to the hospital if they
would drive him. Ken stated that he was not leaving the residence and would
not help us.at all and to, look at his: fucking vehicles and shut the front ,

door on me and locked it.

RE“CONTACT: WITH JOSH: U/deputy-walkéd back “toward Josh vehicle and’ explained
that his: parents were scared and would not’ go with us and Josh stated ‘that:
how do‘you' think I feel. U/Deputy continued to try and get Josh to go with

me and he said no.

Josh then started to get worked up again and stated that he was going ‘up to
the corner to the’ church and we could talk there. Josh stated that no one

was going to put stop sticks behind his vehicle. I asked Josh not to go and
Josh put the pickup in reverse and sped out spinning dirt forward and took

off from the residence:

CONTACT AT CHURCH: U/deputy along with MSP Drogowski (8232) went up to meet
with: Josh at the church located at the corner of M-28 and W. Hungry Hollow.

1 7 ’ .

ee . .

 
Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 . PagelD.152 Page 21 of 24

 

Page 6 of 9 CHIPPEWA COUNTY SHERIFF Report XX-XXXXXXX
Incident Report Date 12/06/16
325 Court Street Time 12:33 AM

Phone: (906) 635-6355 Sault Ste Marie MI 49783

Narrative:

U/Deputy observed head lights to the east on the side of the roadway which
was 8233 not far from the church. U/deputy observed Josh pickup facing the
east along the side of M-28.

U/deputy parked his patrol vehicle got out and walked toward Josh to
continue talking with him. Again Josh lowered his window and stated he would
go to Newberry hospital and that he would drive himself. I explained that I
would just call an ambulance and we would follow or he could go with me.

Josh stated that he was going and ‘took off ‘spinning his tires ‘and’ kicking
gravel as he left the church parking lot and turned and héaded west onto M-
28, roe th . won. Le vs .

U/deputy ran back to my patrol vehicle and started to follow 8232 as he.now
had the lead and’ was behind, Josh. U/deputy observed that our speed continued
to increase and had reached up to and over a hundred miles per hour.

8232: U/deputy was contactedby: 8232 that.he was activating his overhead
lights-to try and get Josh ‘to pull over as he was out of control crossing
over the centerline into the wrong lane of travel still at high speeds.

As: we continued behind:-Josh’ 8232 asked about’ the PIT maneuver and I -
responded that our office ‘does not’ allow us to use the-maneuver. 8232' stated
that'‘he had not been certified’in* the procedurealso ‘and: 8233 stated that he
would take the lead. U/deputy allowed for 8233 to pass and he did take the
lead over 8232. ne re - mons

While traveling west on M-28 U/deputy observed that Josh pickup was crossing
back and forth over the centerline all the way into the shoulder of the
opposite lane of"travel headed west.

CENTRAL DISPATCH: U/deputy contacted-central as Josh just: disregarded the 4
way light and stop at the M-123 M-28 intersection at speeds of a hundred.

¢

HEADED WEST STILL M-28: U/deputy was now behind 8232 as we continued to
follow Josh vehicle. While in pursuit U/deputy observed break lights and
without hitting 8232 veered to the left and heard a loud crash and-observed
the white pickup truck rear end’‘up tn the air headed to the white fog line
in’ the wrong way of-travel.:. Soe oO “ me

ws yet ’
Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.153 Page 22 of 24

Page 7 of 9 CHIPPEWA COUNTY SHERIFF Report XX-XXXXXXX

 

Incident Report Date 12/06/16
. 325 Court Street _ Time 12:33 AM
Phone: (906) 635-6355 Sault Ste Marie MI 49783
Narrative:

U/deputy then observed the white pickup disappear in front of 8233 and we
. were in pursuit again. As we continued I observed vehicle parts and debris.
on the road way that I traveled over when continuing.

U/deputy recalls 8233 saying that the vehicle had slowed and then I observed
break lights again and 8232 going towards the right lane and I stayed in the
center. U/deputy then was able to see that 8233 had made contact with the
white pickup again and that it was off the roadway on the north side of the
shoulder facing in the south east direction,

Do ho: Ct Ea Th wD LT

{
a ve beat oes

AVOIDED CONTACT WITH PICKUP: U/deputy was just coming to a ‘stop when I
observéd that the ‘pickup ‘truck: had just tdok off from the shoulder and was
facing my patrol unit. U/deputy then observed the pickup coming toward my
patrol vehicle head on. U/deputy put the patrol vehicle in reverse and as
the pickup truck was just about to make contact with my vehicle I turned the
wheel and observed the white ‘pickup’ make a-‘sudden turn’ towards mevas ‘if-he
was going to:ram my vehicle and then’turned’and*headed east now onto “M-28%

vdoe RvPae ke . eon

U/deputy now in pursuit of the pickup observed that it had turned to the
north ‘up the road a bit‘into adkbive way aréa that looked as if it: was-d
deadend-drive. U/deputy stopped on’ M-28: and shinned my spot light into ‘the
drive way’ area... ae ms "

U/deputy heard 8233 asking me ‘where: he’ went: 8233 then asked me again as I
tried to radio him Istated that he went into this drive way to the north
where my spot light was pointed and I observed that 8233 then pulling in
slowly as’I-started into ‘the drive ‘with Him I immediately saw a headlight
coming ‘fast ‘out: of the drive way and then saw 8233 reverse lights come on
and I immediately put my patrol vehicle in reverse and I heard-a loud crash
and could-sée that 8233 vehicle.front end was headed toward my vehicle just
missing my driver’s: door. Ss Ss

VEHICLE EXITED: U/Deputy then exited my patrol vehicle and ran to the front
of my ‘patrol vehicle and could see that the white pickup was facing in’ my
direction and it had been disabled. U/Deputy drew his service weapon ‘and
with loud’ ‘verbal commands: yelled that I wanted ‘to see his hands. U/deputy
continued to use loud verbal commands to show me his hands.

SAFETY OF -8233: U/deputy while still: yelling verbal commands to Josh was
also: concerned that ‘8233 was' too closé to Josh and that I did not know how
8233 was. U/Deputy while keeping an eye on the white pickup observed that

t 1
tech “at ‘ 4
’

‘ no.
soa ee ‘ eee aoa doe
Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.154 Page 23 of 24

Page 8 of 9 CHIPPEWA COUNTY SHERIFF — Report XX-XXXXXXX
Incident Report Date 12/06/16
325 Court Street Time 12:33 AM
Phone: (906) 635-6355 Sault Ste Marie MI 49783

 

Narrative:

Josh had leaned over to the passenger side of the vehicle and then I heard a
muffled noise. This muffled sound I thought was Josh trying to start his
vehicle again U/deputy heard the muffle sound approx. 3 times. _

U/deputy still using loud verbal commands then saw the driver side door of
the white pickup open and josh stepped out and had a chain saw in his hands.
U/deputy observed as Josh took the chain saw and with one pull started the
fully functional saw with spinning chain.

TASER: U/deputy removed my Taser from its holster and placed the ‘red laser
light on his chest and while yelling commands to drop it I deployed my’
Taser. te tie Bt ‘ pio.
U/Deputy did not know if it .effected Josh.with his heavy brown in.color.cart
hatt ‘jacket and I dropped the Taser and pointed my service weapon and as
Josh started quickly towards 8232 and myself I heard shots fired.

let

THREAT -DOWN: U/deputy: observed':that Josh had ‘dropped: to the road way and the

chain saw fell to the ground and was still running. U/deputy then cautiously

went. over to the chain saw ‘and tossed ‘it to’ the side of the road as it
continued to run. ' Se OS oot .. .

SUBJECT CUFFED: U/deputy: along ‘with 8233 and 8232 was able to put cuffs on
Josh and then called for EMS.

‘

MEDICAL ASSISTANCE: U/deputy along with 8232 could see that Josh had
sustained injuries and U/deputy did grab a issued first aid bag along with a
secondary bag to assist with Josh wounds. U/deputy was able to put large-
unused sterile compression’ pads*on the most severe of Josh wounds. “

CUFFS REMOVED: U/deputy while trying to keep Josh talking and staying awake
heard Josh ask to remove the cuffs and I did knowing that he was not a4

threat at that time.

ASSISTANCE: U/deputy was not sure who all helped with the fist aide to Josh
but other officers from other agencies and including Hulbert EMS took over

first aide.
PROTECT OTHER CRIME: SCENE AREAS: U/deputy directed other agencies that were
on scene to assist to go back east to where the original collision between

Tbesetsg es a

f * a . . . +

 
Case 2:19-cv-00231-PLM-MV ECF No. 18-1 filed 02/20/20 PagelD.155 Page 24 of 24

 

Page 9 of 9 CHIPPEWA COUNTY SHERIFF Report XX-XXXXXXX
. ; Incident Report Date 12/06/16
| 325 Court Street Time 12:33 AM
Phone: (906) 635-6355 Sault Ste Marie MI 49783
Narrative:

8233 and Josh pickup first made contact and to secure it from other traffic
driving through it. U/deputy also asked another agency to block off the area
where 8233 and Josh vehicle went off the roadway after 8233 PIT Josh vehicle
off the road.

CONTACT BY SHERIFF: U/deputy was contacted by the Sheriff to confirm our ‘
safety and to keep all vehicles and debris where it lied.

FOP REP: U/deputy was met by the Sheriff and

my union representative and was
driven ‘home. sete ete Som ; °

wthlg ses Ve

TASER: U/deputy was asked to-turn over’ my ‘Taser to the Sheriff’s department
being it was deployed. “tt f°" ee

PATROL UNIT: U/deputy was told to leave my patrol vehicle on scene as it was

part of the incident.
: a . . . ., soa wthegee tecehas eo 6 tea

FIRST ‘AIDE KITS: U/deputywas ‘told ‘to“leave my: emergency response first aide

kits at the ‘scene’ as- they’ were." ter

OFF DUTY: U/deputy was placed on administrative leave till further notice.

‘
